Title: [March 1765]
From: Washington, George
To: 





5th. March 1765. Grafted 15 English Mulberrys on wild Mulberry Stocks on the side of the Hill near the Spring Path. Note the Stocks were very Milkey.

   


   
   There is no species known as the English mulberry, but Morus nigra, black mulberry, was commonly grown in England for its edible fruits. It was known to eighteenth-century Virginia planters as the English mulberry. While feeding silkworms on mulberry leaves and making paper from the bark were much discussed and attempted in GW’s day, there is no evidence that he raised the trees for anything but ornamentation and fruit. M. alba multicaulis, the white mulberry used in silkworm culture, is not mentioned in any of the Mount Vernon documents. GW purchased four young paper mulberry trees, Broussonetia papyrifera, from William Hamilton in Mar. 1792.



 


6th. Grafted 10 Cornation Cherrys on growing Stocks in the Garden—viz. 5 of them in and about the Mint Bed, 3 under the Marella Cherry tree 1 on a Stock in the middle of the border of the East square, and just above the 2d. fall (note this Graff is on the Northernmost fork of Do. On the Westernmost one is a Bullock Heart & on the Easternmost one is a May Cherry out of the Cherry Walk) 1 other on a Stock just above the 2d. gate—note this is on the Northernmost prong. The other Graff on the said stock is of the May Cherry in the Cherry Walk.
 



15. Grafted 6 Early May duke Cherrys in the Nursery, beginng. at that end of the first Row next to the Lane—the Row next the Quarter is meant—at the end of this a stake drove in.
Also Grafted joining to these in the same Row 6 of the latter May dukes—which are all the Cherrys in the Row.
Also Grafted 7 Bullock Heart Cherrys in the last Row.
 


30. Grafted 48 Pears which stand as follows viz. in the 3d. Row beging. at the end next the Cherry Walk are 12 Spanish Pears. Next to these are 8 Early June Pears then 10 latter Burgamy—then 8 Black Pear of Worcester—and lastly 10 Early Burgamy. Note all these Pears came from Colo. Masons & between each sort a stick is drove down. The Rows are counted from the end of the Quarter.
This day also I grafted 39 New Town Pippins, which compleat the 5th. Row and which Row are all of this kind of Fruit now.
The 6th. Row is compleated w. Grafts of the Maryland Red Streck, which are all of this sort of Fruit and contains  trees so is the 8th. Row of this Apple. Also 54, in number and 20 in the 9th. Row beginning next the Cherry Walk.
The 7th. Row has 25 Graffs of the Gloucester white Apple which compleats this Row with that sort of Fruit.
